Citation Nr: 0623888	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
January 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In a September 2005 decision, the Board denied 
the veteran's claim for a compensable evaluation for 
bilateral hearing loss and remanded his claim for an 
increased rating for PTSD to the RO for further evidentiary 
development.  During the course of this appeal, as is set out 
below, the 30 percent rating was assigned.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty, flashbacks, hypervigilance, irritability and low 
frustration tolerance, avoidance of crowds, anxiety, and 
social isolation resulting in occupational and social 
impairment with reduced reliability and productivity, with no 
more than serious impairment.  There is no evidence of 
illogical speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
hygiene.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the schedular 
criteria for a 50 rating, but no more, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.125, 4.130, 
Diagnostic Code (DC) 9411 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, although the veteran's increased rating claim 
is being granted, no effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In August 2002, prior to the October 2002 and July 2003 
rating decisions, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the October 2002 
rating action, that granted the 10 percent rating, and the 
July 2003 rating decision that awarded a 30 percent rating, 
appellant was instructed what the bases for the assigned 
ratings was, and why a higher rating was not for assignment.  
Thus he was put on notice of the information needed for a 
higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
July 2003 statement of the case and the December 2005 
supplemental statement to the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.	Factual Background

In a December 1983 rating decision, the RO granted the 
veteran's claim for service connect for PTSD.  The RO reached 
its determination, in large measure, upon a review of records 
indicating that the veteran was wounded in an enemy attack in 
Vietnam in June 1967, and findings of a VA psychiatric 
examination that concluded the veteran suffered from PTSD.  A 
non-compensable disability evaluation was awarded at that 
time.

In August 2002, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.

VA medical records, dated from June 2002 to June 2003, 
reflect that the veteran was regularly seen in the outpatient 
Mental Hygiene Clinic (MHC).  His service-connected PTSD was 
treated with individual psychotherapy.

A July 2002 VA MHC record reflects that the veteran had 
serious symptoms and serious PTSD.

August and September 2002 VA MHC records describe the 
veteran's complaints of intrussions (presumably intrusive 
thoughts) and combat-related nightmares, anxiety, 
hypervigilance, and feeling short fused.  He felt tired and 
fatigued and had flashbacks.  He dissociated.  Objectively, 
the veteran was coherent and relevant; and he was described 
as a worrier with high anxiety and depression.  His war-
related symptoms were considered chronic and severe.  

In September 2002, the veteran underwent VA examination for 
his PTSD.  According to the examination report, the examiner 
reviewed the veteran's medical records and noted a few 
outpatient records indicating the veteran was seen monthly in 
the VA outpatient clinic since 2002.  The veteran complained 
of sleep difficulty that kept his wife up at night and had 
night sweats.  The VA examiner noted that the veteran had 
dreams that spurred combat-related memories about twice a 
week.  The veteran did not take any psychiatric medications.  
He was married to his wife for 32 years and said their 
relationship was 'okay" and that she was very supportive.  
He had two adult children, and worked full time as an 
electronics technician with the postal service where he 
worked since 1976.  

On examination, it was noted that the veteran, who was 57 
years old, appeared healthy and well-groomed.  He was dressed 
neatly, cleanly, and appropriately.  His behavior was tense, 
his speech was hesitant, and his mood was anxious.  His 
affect was constricted.  There were no indications of 
depersonalization or derealization, no reported 
hallucinations or illusions, and none observed.  The 
veteran's thought process was logical and goal-directed.  
There were no obsessions.  He was preoccupied with his 
dreams.  There were no delusions, and no suicidal or 
homicidal ideation.  He was oriented.  Memory was within 
normal range; and his level of abstraction and insight were 
average; judgment was good enough for him to manage his own 
funds.  On a scale of 0 to 10, with 0 being very depressed, 
he rated himself at about a 7 on average.  On a scale of 0 to 
10 with 0 being very anxious and 10 being relaxed, he rated 
himself at about a 5 on average.  The veteran reported 
sleeping approximately 6 hours a night and awoke three times 
a night.  He said it was primarily the dreams that woke him 
up and the dreams did not occur nightly.   

Further, the veteran reported that he cut down quite a bit as 
to his drinking.  He no longer drank during the week, and 
drank a six-pack or more on the weekend, or martinis, if he 
went out.  The veteran had some recreational activities, and 
enjoyed regularly playing golf and going to the health club.  
He had friends at work with whom he socialized.  Diagnoses 
included PTSD, in remission, and alcohol dependence, and a 
score of 70 was assigned on the Global Assessment of 
Functioning (GAF) scale.  It was noted that the veteran had a 
restricted range of affect and sleep difficulty.

In October 2002, the RO awarded a 10 percent disability 
rating to the veteran's service-connected PTSD.

When seen in the VA MHC in November 2002, the veteran 
reported intrussions/nightmares and survival guilt.  He was 
still short fused and worried with many PTSD symptoms.

VA MHC records, dated from January to April 2003, reflect the 
veteran's complaints of intrussions/flashbacks of combat-
related events.  The veteran spoke of his feelings about war 
that was avoidance.  He had sleep difficulty and some 
dysthymic symptoms.  Objectively, he was coherent, relevant, 
and preoccupied with war, death, and loss of human life; he 
was introverted as to his own feelings and continued to use 
avoidance regarding his fear of overreacting or anger 
outbursts.  The January entry describes the veteran as a 
chronically traumatized man with many war-related issues.  
Chronic PTSD was diagnosed and a GAF score of 51 was noted 
during this time.

When seen in the VA MHC in May 2003, the veteran reported 
increased intrussions and combat-related scenes that he 
attributed to the recent war.  He also reported that at times 
his PTSD was unbearable, prompting him to take time out from 
work.  He expressed worry about his health and feared the 
side effects of mediation.  Objectively, the veteran was 
described as a chronically traumatized man who served in the 
military as a medic.  He had strong survivor guilt, a low 
frustration tolerance, and high anxiety as his body was 
breaking down.  An increase in PTSD was noted.  The 
assessment was PTSD, dysthmia, and anxiety.  A GAF score of 
55 was noted.

A June 2003 VA MHC record reflects the veteran's complaints 
of intrussions/flashbacks, and reenactments of his combat, 
survivor guilt and references to sadness on the part of 
families who lost loved ones killed in Iraq.  He described 
melancholy, and his symptoms interfered with what he called a 
normal life; he still had a problem with sleep, 
hypervigilance, and crowds.  Objectively, the veteran was 
coherent and relevant; and was hard of hearing.  He was a 
somehow detached man with many chronic PTSD symptoms and a 
mood reflecting depression.  The diagnoses were chronic PTSD 
and major depressive disorder and a GAF score of 60 was 
noted.

In July 2003, the RO awarded a 30 disability rating for the 
veteran's service-connected PTSD.

In October 2005, the veteran underwent VA examination.  
According to the examination report, the psychologist 
reviewed the veteran's medical records.  The veteran 
complained about sleep difficulty and night sweats, but 
denied having dreams.  He was bothered by crowds and had 
difficulty going to the theater and to the movies with his 
wife.  He did not currently receive psychiatric treatment or 
counseling and last saw a professional approximately eight 
months earlier.  He did not know why he stopped going, wanted 
to resume treatment, and had an appointment the following 
week with psychologist who previously treated him.  The 
veteran was still married to his current wife with whom he 
had a "good" relationship and said his relationship with 
his adult children was "okay".  He currently worked 
fulltime as an electronics technician at the postal service.  
He stayed to himself.  The veteran said it was difficult for 
him at times and he lost time from work because sometimes he 
did not go to work due to emotional problems or sometimes he 
had to leave.  When he had to leave, it appeared to be due to 
anger and irritability.  As for not going in, it appeared to 
be due to just the anxious feeling he had.  He missed four to 
five days a month of work due to emotional difficulties.  The 
veteran had not been in legal trouble in the last three 
years.  The veteran had an acquaintance with whom he 
socialized.  His hobby was going to the gym and he had 
acquaintances there with whom he socialized only at the gym.  
He drank one beer on occasion on a weekend and was no longer 
interested in drinking; he denied recreational drug use.  He 
had not assaulted anybody in the last three years nor had he 
made any actual suicide attempts.

On examination, the veteran was well-groomed and in good 
physical shape.  His behavior was tense and his speech was 
hesitant.  He seemed untrusting of the examiner and had 
difficulty hearing-he was not wearing his hearing aids.  His 
mood was variable, within the normal range but, at times, it 
was euthymic, sometimes anxious, and sometimes showing a 
little bit of depression and irritability.  His mood and 
affect showed a full range that was appropriate.  There were 
no indications of depersonalization, but there was evidence 
of derealization.  The veteran denied hallucinations or 
illusions.  His thought process was logical and goal 
directed.  There were no preoccupations or obsessions, and no 
delusions.  The veteran denied any suicidal or homicidal 
ideation in the past year.  He was oriented and functioned in 
the average range of intelligence.  Attention, concentration, 
and long and short-term memory were within normal limits.  
Ability for abstract and insightful thinking was in the low-
average range, and commonsense reasoning and judgment were 
within normal limits.  It was noted that the veteran reported 
getting about four or five hours of broken sleep nightly, and 
woke up two or three times a night.  He did not know what 
woke him up.  His appetite was "all right' and he tired a 
lot.  His libido was such that he and his wife were not 
intimate in three years.  He did his best to get through his 
daily life.

The VA psychologist noted that when asked how often he 
thought about the traumatic incidents in Vietnam, the veteran 
said whenever things triggered it.  He reported new memories 
that were coming up of things that he saw and did, and he 
tried to ignore them.  He said it was not a very good feeling 
that he got.  He believed that the Vietnam War experience 
resulted in diminishing his social abilities and social life.  
He did not really have loving and caring feelings for anybody 
else except his wife and children.  He was unable to 
participate in events such as the Fourth of July parade.  He 
had to work very hard to control his temper and had a sleep 
problem.  The Axis I diagnoses were PTSD, and alcohol 
dependence and abuse, in remission.  A GAF score of 55 was 
assigned that the examiner said was in the "moderate 
symptoms" range, because the veteran was able to work, even 
though he lost some days from work.  The frequency of the 
symptoms could be as much as daily.  He tried to keep himself 
and had difficulty with crowds.  He did his best socially on 
a superficial level and had a good relationship with his 
wife, children, and grandchildren.  He did not have impaired 
thought process or communication and was able to maintain his 
personal hygiene and daily home responsibilities.  The VA 
examiner said that the veteran's service-connected PTSD had a 
moderate effect on the veteran's social and industrial 
adaptability and daily activities and employability.  The 
veteran missed approximately four to five days of work a 
month that was a rough estimate.  He had superficial 
relationships, reflected by his GAF score.  

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130, 
DC 9411 (2005).  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally  functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD.  The medical evidence indicates that his symptomatology 
has included sleep difficulty, survival guilt, irritability, 
social isolation, and depression, as documented in the 
September 2002 and October 2005 VA examination reports and 
outpatient treatment records.  The VA treating psychologist 
in the July through September 2002 VA MHC records, described 
serious symptoms, and serious and severe PTSD, 
hypervigilance, flashbacks, and depression, although, in 
September 2002, the VA examiner diagnosed PTSD in remission 
and assigned a GAF score of 70.  However, the VA treating 
psychologist in early 2003 described the veteran as a 
chronically traumatized man and assigned a GAF score of 51.  
When seen in the VA MHC in May 2003, PTSD, dysthmia, and 
anxiety were noted, and a GAF score of 55 was assigned but, 
in June 2003, the VA psychologist reported that the veteran 
as coherent and relevant and assigned a GAF score of 60.  
However, the October 2005 VA examiner reported that the 
veteran was oriented with low-average insightful thinking and 
normal judgment, normal concentration and memory, and 
moderately impaired, and a GAF score of 55 was assigned.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV)).  A GAF score of 30 to 40 denotes major 
impairment in several areas, such as work or family relations 
or some impairment in reality testing or communication.  A 
GAF score of 50 denotes serious symptoms or serious 
impairment in social or occupational functioning; a GAF score 
of 60 denotes moderate symptoms or moderate difficulty in 
social and occupational functioning; and a GAF score of 70 
denotes no more than slight impairment in social and 
occupational functioning.  These scores have been recognized 
by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent October 2005 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability evaluation 
and described the veteran as moderately impaired.  The 
objective medical evidence further demonstrates that the 
veteran reported sleep difficulty, nightmares and daily 
intrusive thoughts, depression, irritability, and was 
socially isolated.  The recent VA examiner noted that the 
veteran was moderately impaired mostly related to his social 
disconnection and difficulty forming meaningful 
relationships.

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  While, in October 2005, a VA examiner described 
him as moderately impaired, in September 2002, another 
examiner found the veteran's PTSD was in remission, but, in 
2003, serious impairment was evidently seen as a GAF score of 
51 was assigned by the veteran's treating VA treating 
psychologist, who then assigned GAF scores of 55 and 60 in 
May and June 2003, respectively.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
since the current level of disability arguably, but not 
clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of reasonable doubt, that a 50 percent rating 
under Diagnostic Code 9411 is warranted.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 2002, but the 
records reflect he was disinterested in taking prescribed 
medication to treat his service-connected psychiatric 
disability.  He has experienced difficulty in establishing 
and maintaining social relationships.  He worked but, in 
October 2005, the VA examiner noted that the veteran missed 
four to five days a month of work due to emotional 
difficulties and had superficial relationships.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; or impaired 
abstract thinking.  However, it is apparent that his 
symptoms, especially his social isolation, sleep difficulty, 
irritability, and depression, have impaired his social and 
occupational functioning by reducing his reliability and 
productivity.  In these circumstances, therefore, the Board 
finds that a 50 percent evaluation is warranted for service-
connected post-traumatic stress disorder.  See 38 C.F.R. § 
4.21 (2005) (not all cases will show all findings specified 
in the rating criteria, but the rating must in all cases be 
coordinated with actual functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the old or current regulations.  
Even though the Board has determined that a 50 percent rating 
is warranted in this case, there is not a question as to 
whether the 70 percent rating should be assigned.  38 C.F.R. 
§ 4.7.  First, we have determined that the increase to 50 
percent is warranted by the reasonable-doubt doctrine.  
Second, the Board would point out that there is simply no 
indication of diagnosed psychiatric impairment to warrant a 
70 percent rating under the applicable regulations.  See DC 
9411.

The recent October 2005 VA examination findings, to include 
that the veteran was had an affect that was full range and 
low-average insight and normal judgment, are barely 
representative of a 50 percent rating under the above-cited 
criteria.  Further, there is no convincing evidence of 
suicidal ideation; or evidence of speech that is illogical, 
obscure or irrelevant; near- continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; or spatial 
disorientation.  Moreover, the veteran has regularly been 
described as well groomed and in good physical shape and 
there has been no demonstration of neglect of personal 
hygiene.  The veteran denied hallucinations or delusions.  
The medical evidence reflects that he had a good relationship 
with his wife, children and grandchildren.  The objective 
findings of the VA examination reports in 2002 and 2005, and 
the other medical evidence, to include normal speech and the 
report that the veteran is oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.


ORDER

A 50 percent evaluation, but no more, for PTSD is granted, 
subject to the rules and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


